Title: To Thomas Jefferson from Champagni, [17? January 1787]
From: Champagni, M.
To: Jefferson, Thomas


Paris, Wednesday [17? Jan. 1787]. He is a French citizen who wishes to buy some land in the United States; asks for information about procedure and for advice concerning the location of lands; realizes that the value of land varies according to its location and that land in the Philadelphia vicinity is the most expensive; however, that is the neighborhood he prefers but does not know whether an investment of 100,000 francs in land and an additional amount for Negroes would yield a reasonable profit. If the cost of land in Pennsylvania is too high, would like advice about another situation in a good climate. The latitude of Virginia would be acceptable but he does not know whether land there is expensive or whether the residents are “trouble par les sauvages qui, selon ce que disent nos gazètes, inquiètent terriblement les colons de vos frontières.” Would also like to know in what form he should carry his money; whether French, Spanish or English money is most  advantageous; whether commercial intercourse is well enough established with some French firm to enable him to carry a letter of credit; whether trade is easy in the United States; what products are the most lucrative; whether it would be cheaper to transport a dozen Negroes from French Guiana, where he has property, than to purchase them in America. Asks pardon for asking so many questions; has “une envie éxtrême d’habiter le païs de la liberté, païs ou l’home conserve sa naturèl dignité.” If it is too much trouble to reply by letter, asks for an appointment.
